DETAILED ACTION
	In Application filed on 10/13/2021 Claims 1-11 are pending, Claims 12-20 are withdrawn. Claims 1-11 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase "prior to after the step of depositing the second layer " renders the claim indefinite because it is unclear whether the limitation refers to before or after the step of depositing the second layer. Claim 10 is interpreted as “cooling the electrospun prosthetic valve to crystalize and strengthen the selected portion of the precursor electrospun prosthetic after the step of depositing the second layer” in accordance to the specification ([0086]).
Claim 11 is rejected under 35 U.S.C. 112(b) as it is dependent on claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170340460 (“Rosen et al.”), in view of US Pub. No. 20170135796 (“Sostek et al.”).
	Regarding claim 1, Rosen et al. teaches a method of forming a medical device (Abstract, “methods for the manufacture of an hourglass shaped stent-graft assembly”), the method comprising (Fig. 8, an hourglass shaped mandrel assembly 143 is positioned at certain angle); rotating the mold at a first rotational velocity ([0062], “Assembly apparatus may be continuously rotated about its longitudinal axis to evenly apply the ePTFE fibers”); depositing a first layer of a first plurality of electrospun fibers onto the mold ([0062], “first graft layer 170 may be deposited onto hourglass shaped mandrel 143 using an electrospinning process. Electrospinning is a process in which polymers are electrospun into ultrafine fibers which are deposited upon a target surface.”); positioning a frame radially outward of the first layer ([0046], “the stent is positioned between a first and second layer of graft material by covering an inner surface of stent 121 with first graft layer 170, and covering the outer surface of stent 123 with second graft layer 190”); rotating the mold including the first layer and the frame at a rotational velocity ([0062], “Assembly apparatus may be continuously rotated about its longitudinal axis to evenly apply the ePTFE fibers”); depositing a second layer of a second plurality of electrospun fibers onto an outer surface of the frame and an outer surface of the first layer (Fig. 11, [0062], “Second graft layer 190 may similarly be deposited using electrospinning”); and processing the precursor electrospun stent to form the electrospun stent ([0046], “first and second graft tubes may be sintered together to form a strong, smooth, substantially continuous coating that covers the inner and outer surfaces of the stent. Portions of the coating then may be removed as desired from selected portions of the stent using laser-cutting or mechanical cutting, for example.”).
Rosen et al. doesn’t explicitly teach the medical device forming method is for forming an electrospun prosthetic valve, and the method comprising the step of: stopping the rotation of the prosthetic valve mold from the first rotational velocity; rotating the mold including the first layer and the frame at a second rotational velocity; and stopping the rotation of the prosthetic valve mold from the second rotational velocity.
([0003], “methods and compositions for promoting or maintaining the structural integrity of scaffolds (e.g., synthetic scaffolds) used for tissue engineering”; [0009], “Scaffolds or portions thereof described herein can be used to generate synthetic organs or tissues or portions thereof, including but not limited to… heart or cardiac valves or valve structures…”). Sostek et al. further teaches that it is within the scope of customary practice followed by one with ordinary skill in the art to stop the rotation of the prosthetic valve mold from the first rotational velocity ([0054], “stopping the electrospinning (for example to place an additional material into the structure) and then restarting the electrospinning (for example to spin over the additional material)”); rotate the mold including the first layer and the frame at a second rotational velocity ([0126], “In some embodiments, the size and density of the polymer fibers, the extent of fiber alignment, and other physical characteristics of an electrospun material can be impacted by factors including, but not limited to, the nature of the polymer solution, the size of the nozzle, the electrical field, the distance between the nozzle and the target surface, the properties of the target surface, the relative movement (e.g., distance and/or speed) between the nozzle and the target surface, and other factors that can affect solvent evaporation and polymer deposition”); and stopping the rotation of the prosthetic valve mold from the second rotational velocity ([0054], “stopping the electrospinning (for example to place an additional material into the structure) and then restarting the electrospinning (for example to spin over the additional material)”).
Rosen et al. and Sostek et al. are both considered to be analogous to the claimed method because they are in the same field of manufacturing prosthetic device using electrospinning. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manufacturing process in Rosen et al. to incorporate the second rotational velocity and stopping before restarting the rotational step as taught by Sostek et al. because it 
Regarding claim 2, Rosen et al. does not explicitly teach angularly adjusting the prosthetic valve mold to a second angle after the step of stopping the rotation of the prosthetic valve mold from the first rotational velocity, and before rotating the prosthetic valve mold at a second rotational velocity.
Sostek et al. teaches angularly adjusting the prosthetic valve mold to a second angle after the step of stopping the rotation of the prosthetic valve mold from the first rotational velocity, and before rotating the prosthetic valve mold at a second rotational velocity ([0074], “support components (e.g., ribs) are made by oscillating back and forth the angular rotation of the mandrel (e.g., approximately 270 degrees, however other angles may be used) during deposition of the fiber”).
It would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manufacturing process in Rosen et al. to incorporate adjusting the mold to a second angle as taught by Sostek et al. in order to improve the structural integrity of the resulting scaffold (Sostek et al., [0074]).
Regarding claim 3, Rosen et al. teaches coupling the second layer to the first layer through heating ([0071], “To securely bond first graft layer 170 to second graft layer 190, pressure and heat may be applied the stent-graft assembly to achieve sintering.”). However, Rosen et al. does not explicitly teach the heating process is conducted by an induction heater.
Sostek et al. teaches coupling the second layer to the first layer with a bonding solvent ([0083], “nozzle (510) delivers a solvent (512) or other material (e.g., an adhesive or cross-linker) that promotes adhesion of the electrospun material to the support component (514). However, it should be appreciated that other techniques can be used to apply a solvent or other material to promote adhesion between two or more separate layers or components of a tissue or organ scaffold.”).
(Sostek et al., [0083]).
Regarding claim 4, Rosen et al. does not explicitly teach a bonding solvent is applied to the outer surface of the first layer after the step of positioning the frame over the first layer of the medical device and before the step of depositing the second layer of the second plurality of electrospun fibers onto the frame and the first layer.
Sostek et al. teaches a bonding solvent is applied to the outer surface of the first layer after the step of positioning the frame over the first layer of the prosthetic valve and before the step of depositing the second layer of the second plurality of electrospun fibers onto the frame and the first layer ([0083], “nozzle (510) delivers a solvent (512) or other material (e.g., an adhesive or cross-linker) that promotes adhesion of the electrospun material to the support component (514). However, it should be appreciated that other techniques can be used to apply a solvent or other material to promote adhesion between two or more separate layers or components of a tissue or organ scaffold.”).
It would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesion process in Rosen et al. to incorporate a bonding solvent as taught by Sostek et al. in order to promote adhesion between two or more separate layers or components of a tissue or organ scaffold (Sostek et al., [0083]).
Regarding claim 5, Rosen et al. teaches depositing electrospun fibers having an area of increased thickness with respect to other regions of the second layer, the area of increased thickness extending around a circumference of the frame (See annotated Fig. 2 below, [0046], “the stent is positioned between a first and second layer of graft material by covering an inner surface of stent 121 with first graft layer 170, and covering the outer surface of stent 123 with second graft layer 190.”).

    PNG
    media_image1.png
    353
    516
    media_image1.png
    Greyscale

Regarding claim 7, Rosen et al. does not explicitly teach the mold is rotatable in the range of 0-1,000 revolutions per minute. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the rotational velocity in the range of 0-1,000 RPM, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to do so for the purpose of controlling the physical properties of the polymer fibers (Sostek et al., [0126], “In some embodiments, the size and density of the polymer fibers, the extent of fiber alignment, and other physical characteristics of an electrospun material can be impacted by factors including, but not limited to, the nature of the polymer solution, the size of the nozzle, the electrical field, the distance between the nozzle and the target surface, the properties of the target surface, the relative movement (e.g., distance and/or speed) between the nozzle and the target surface, and other factors that can affect solvent evaporation and polymer deposition”).
Regarding claim 8, Rosen et al. does not explicitly teach the mold is angularly adjustable in the range of 0-180 degrees. However, Sostek et al. teaches the prosthetic valve mold is angularly adjustable ([0074], “support components (e.g., ribs) are made by oscillating back and forth the angular rotation of the mandrel (e.g., approximately 270 degrees, however other angles may be used) during deposition of the fiber”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to angularly adjust the prosthetic valve mold in the range of 0-180 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to do so for the purpose of improving the structural integrity of the resulting scaffold (Sostek et al., [0074]).
Regarding claim 9, Rosen et al. teaches the angular adjustment of the prosthetic valve mold is configured to enable an even distribution of the first or the second pluralities of electrospun fibers during deposition thereon ([0062], “Assembly apparatus may be continuously rotated about its longitudinal axis to evenly apply the ePTFE fibers.”).
Regarding claim 10, Rosen et al. teaches heating a first portion of the mold to melt a corresponding selected portion of the first and second layers of the stent, and then cooling the electrospun stent to crystalize and strengthen the selected portion of the precursor electrospun prosthetic after the step of depositing the second layer and prior to the step of processing the precursor electrospun stent ([0072], “The stent-graft assembly may remain in the radiant heat furnace for a time sufficient for first graft layer 170 to sinter to second graft layer 190. In one example, stent-graft assembly 120 may remain in the furnace for about 7-10 minutes. The heated assembly may then be allowed to cool for a period of time sufficient to permit manual handling of the assembly. After cooling, the helical wrap may be unwound from stent-graft assembly 120 and discarded. The encapsulated stent may then be concentrically rotated about the axis of the mandrel to release any adhesion between the first graft layer 170 and hourglass shaped mandrel assembly 143. The encapsulated stent, still on the mandrel, may then be placed into a laser trimming fixture to trim excess graft materials away from stent-graft assembly 120.”).
Regarding claim 11, Rosen et al. teaches the first portion of the mold is a plurality of first portions (See annotated Fig. 2 above, Rosen et al. teaches a plurality of portions in which the first layer and second layer are adjacent to each other.).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170340460 (“Rosen et al.”), in view of US Pub. No. 20170135796 (“Sostek et al.”), as applied in claim 1, further in view of US Pub. No. 20140058498 (“Hannes et al.”).
Regarding claim 6, Rosen et al. and Sostek et al. do not explicitly teach vapor depositing parylene on the supporting frame.
However, Hannes et al. teaches a method of forming the electrospun stent ([0012], “The membrane on the stent is preferably made by electrospinning of a non-woven fabric”), comprising vapor depositing parylene on the frame ([0027], “an adhesion-promoting layer may be applied at least on the outside of the stent framework. For this purpose, immersion and spraying methods with polymers can be employed or deposition processes such as the chemical vapor deposition (CVD) process using parylenes”).
Rosen et al., Sostek et al., and Hannes et al. are considered to be analogous to the claimed method because they are in the same field of manufacturing prosthetic device using electrospinning. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manufacturing process in Rosen et al. and Sostek et al. to incorporate vapor depositing parylene as taught by Hannes et al. because applying an adjesion-promoting layer improves the strength of the bond between non-woven fabric and stent structure (Hannes et al., [0027]).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744